DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 December 2020 has been entered.

Response to Arguments
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112 and previously set forth claim objections have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112 and previously set forth claim objections have been withdrawn. 
Applicant does not appear to have addressed the drawing objection.  Accordingly, it is maintained below.  
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive. Applicant’s arguments concerning Sung are moot in view that Applicant has amended to overcome the rejection including Sung.  Please see new grounds of rejection, below.  Regarding the rejections concerning Roseen, Examiner disagrees that Roseen fails to meet the amended limitation concerning the preferred storage temperature/temperature range and a duration of storage.  Examiner notes that this limitation is broad, i.e. “relating to specific goods for which a preferred storage temperature and a duration .  

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome the rejection over Park et al. below because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the computer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14, 15, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the steps of “editing information that is associated with the picture of the object by creating, modifying, or deleting the information that is associated with the object, the 
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the steps of “editing information that is associated with the picture of the object by creating, modifying, or deleting the information that is associated with the object, the 
Claims 17-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 17 recites “a processor configured for:” “editing information that is associated with the picture of the object by creating, modifying, or deleting the information that is associated with the object, the information relating to specific goods for which a preferred storage temperature and a duration of storage, or a preferred storage temperature range and a duration 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 has been amended to recite “for a region of the refrigerator”.  Claim 14 recites “wherein the household appliance is a kitchen appliance” and claim 21 recites “wherein the kitchen appliance is a refrigeration appliance”.  Claim 21 fails to further limit claim 11, and to the extent that a refrigerator is commonly associated with a kitchen as a household applicance, it appears that claim 14 also fails to further limit claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 11, 14, 15, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roseen (US 2003/0164754: cited by Applicant) in view of Zou et al. (CN 202993741: English Machine Translation Provided by Examiner), or, in the alternative Park et al. (WO 2016/013753: corresponding publication US 2017/0160005 cited as English Translation).
Regarding claim 11, Roseen discloses a method, comprising the following steps: taking a picture of an interior of the household appliance by using a camera (see at least paragraph [0025]); 4 of 18BSH-2015P00199 - Application No. 15/736,111Response to Office action March 18, 2020Response submitted May 29, 2020identifying at least one object in the picture (see at least paragraphs [0026]-[0027]); editing an information that is associated with the picture of the object by creating, modifying or deleting the information that is associated with the object (see at least paragraph [0027]), the information relating to specific goods (see at least paragraph [0027]) for which a preferred storage temperature and a duration of storage or a preferred storage temperature range and a duration of storage is stored in a table of the processing unit (see at least paragraph [0033]: a preferred storage temperature and a duration of storage or a preferred storage temperature range and a duration of storage for the various food stuffs must be stored in a table of the processing unit in order for the determination regarding shortened life due to temperature excursion(s) to be determined).   
Roseen does not disclose and adapting the storage temperature to the preferred storage temperature or to the preferred storage temperature range for a region of the refrigerator in which a container containing the specific goods is located.
Zou et al. teaches another method adapting the storage temperature to the preferred storage temperature or to the preferred storage temperature range for a region of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Roseen with and adapting the storage temperature to the preferred storage temperature or to the preferred storage temperature range for a region of the refrigerator in which a container containing the specific goods is located, as taught by Zou et al., to improve the method of Roseen by allowing for automatic adjustment of temperature to allow for the best storage effect (see at least Zou et al. translation page 4, under “Content of the invention”).   
Alternatively, Park et al. teaches another method adapting the storage temperature to the preferred storage temperature or to the preferred storage temperature range for a region of the refrigerator in which a container containing the specific goods is located based on information from an image of the object/specific goods (see at least Flow Chart Figure 44). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Roseen with and adapting the storage temperature to the preferred storage temperature or to the preferred storage temperature range for a region of the refrigerator in which a container containing the specific goods is located, as taught by Park et al., to improve the method of Roseen by allowing for automatic adjustment of temperature according to the category and state of the object/specific goods (see at least Park et al. paragraph [0059]).
Regarding claim 14, Roseen further discloses wherein the household appliance is a kitchen appliance (see at least refrigerator #1).  
Regarding claim 15, Roseen further discloses which further comprises carrying out the step of taking the picture by using the camera when a door of the household appliance is opened or closed (see at least paragraph [0025]).
Regarding claim 21, Roseen further discloses wherein the kitchen appliance is a refrigeration appliance (see at least refrigerator #1).  
Regarding claim 22, Roseen further discloses wherein the information describes at least one of the following: an owner of the object, an instruction relating to the object, or a predefined action to be executed if a condition is met (see at least paragraph [0026]-[0027]; [0031]-[0032]; and selecting the predefined action as at least one of: ordering the object upon detecting the object being missing or used up; or indicating goods having an expired or shortly expiring expiration date (see at least paragraph [0032]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roseen (US 2003/0164754: cited by Applicant) in view of Zou et al. (CN 202993741: English Machine Translation Provided by Examiner), or, in the alternative Park et al. (WO 2016/013753: corresponding publication US 2017/0160005 cited as English Translation).
Regarding claim 16, Roseen discloses a household appliance (see at least refrigerator #1), comprising a processor (see at least computer #5 and image analyzer #6: the processor(s) are networked with the refrigerator #1 and thus may be considered a part of the appliance) configured for performing the following steps: taking a picture of an interior of the household appliance by using a camera (see at least paragraph [0025]); 4 of 18BSH-2015P00199 - Application No. 15/736,111Response to Office action March 18, 2020Response submitted May 29, 2020identifying at least one object in the picture (see at least paragraphs [0026]-[0027]); editing information that is associated with the picture of the object by creating, modifying or deleting the information that is associated with the object (see at least paragraph [0027]), the information relating to specific goods (see at least paragraph [0027]) for which a preferred storage temperature and a duration of storage or a preferred storage temperature range and a duration of storage, is stored in a table of the processing unit (see at least paragraph [0033]: a preferred storage temperature and a duration of storage or a preferred storage temperature range and duration of storage for the various food  
Roseen does not disclose and adapting the storage temperature to the preferred storage temperature or to the preferred storage temperature range for a region of the refrigerator in which a container containing the specific goods is located.
Zou et al. teaches another household appliance adapting the storage temperature to the preferred storage temperature or to the preferred storage temperature range for a region of the refrigerator in which a container containing the specific goods is located based on information from an image of the object/specific goods (see at least Abstract). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the appliance of Roseen with and adapting the storage temperature to the preferred storage temperature or to the preferred storage temperature range for a region of the refrigerator in which a container containing the specific goods is located, as taught by Zou et al., to improve the appliance of Roseen by allowing for automatic adjustment of temperature to allow for the best storage effect (see at least Zou et al. translation page 4, under “Content of the invention”).   
Alternatively, Park et al. teaches another appliance adapting the storage temperature to the preferred storage temperature or to the preferred storage temperature range for a region of the refrigerator in which a container containing the specific goods is located based on information from an image of the object/specific goods (see at least Flow Chart Figure 44). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the appliance of Roseen with and adapting the storage temperature to the preferred storage temperature or to the preferred storage temperature range for a region of the refrigerator in which a container containing the specific goods is located, as taught by Park et al., to improve the method of Roseen by allowing for automatic adjustment of .

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roseen (US 2003/0164754: cited by Applicant) in view of Zou et al. (CN 202993741: English Machine Translation Provided by Examiner), or, in the alternative Park et al. (WO 2016/013753: corresponding publication US 2017/0160005 cited as English Translation).
Regarding claim 17, Roseen discloses A system, comprising: a household appliance having a component being a camera for taking a picture of an interior of the household appliance (see at least refrigerator #1; camera #3; see at least paragraph [0025]); and at least one further component having a processor (see at least computer #5 and image analyzer #6) configured for: identifying at least one object in the picture (see at least paragraphs [0026]-[0027]), and editing information that is associated with the picture of the object by creating, modifying or deleting the information that is associated with the object (see at least paragraph [0027]), the information relating to specific goods (see at least paragraph [0027]) for which a preferred storage temperature and a duration of storage or a preferred storage temperature range and a duration of storage is stored in a table of the processing unit (see at least paragraph [0033]: a preferred storage temperature and duration of storage or preferred storage temperature range and a duration of storage for the various food stuffs must be stored in a table of the processing unit in order for the determination regarding shortened life due to temperature excursion(s) to be determined).   
Roseen does not disclose and adapting the storage temperature to the preferred storage temperature or to the preferred storage temperature range for a region of the refrigerator in which a container containing the specific goods is located.
Zou et al. teaches another system including a household appliance adapting the storage temperature to the preferred storage temperature or to the preferred storage temperature range 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Roseen with and adapting the storage temperature to the preferred storage temperature or to the preferred storage temperature range for a region of the refrigerator in which a container containing the specific goods is located, as taught by Zou et al., to improve the system of Roseen by allowing for automatic adjustment of temperature to allow for the best storage effect (see at least Zou et al. translation page 4, under “Content of the invention”).   
Alternatively, Park et al. teaches another system adapting the storage temperature to the preferred storage temperature or to the preferred storage temperature range for a region of the refrigerator in which a container containing the specific goods is located based on information from an image of the object/specific goods (see at least Flow Chart Figure 44). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Roseen with and adapting the storage temperature to the preferred storage temperature or to the preferred storage temperature range for a region of the refrigerator in which a container containing the specific goods is located, as taught by Park et al., to improve the system of Roseen by allowing for automatic adjustment of temperature according to the category and state of the object/specific goods (see at least Park et al. paragraph [0059]).
Regarding claim 18, Roseen further discloses wherein said at least one further component includes a memory configured to be accessed by a network interface and configured to store the picture taken by the camera (see at least paragraphs [0023]; [0026]-[0027]: inherent to computer #5 as described).
Regarding claim 19, Roseen further discloses wherein said at least one further component has a display device with an input interface and a screen, said input interface is 
Regarding claim 20, Roseen further discloses wherein said further component is a smartphone or a computer (see at least computer #5).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAVIA SULLENS/Primary Examiner, Art Unit 3763